On Motion for Rehearing.
In our original opinion in this case we sustained the fourth point raised in the brief of the appellant B. I. Dahlberg and held in effect that the trial court erred in rendering judgment in favor of Nana and Harriet Holden against the appellant B. I. Dahlberg for the entire title and possession of the property in controversy when said plaintiffs had proven title in themselves to no more than an undivided one-third interest, the evidence not having established that B. I. Dahlberg was a trespasser. Based upon such ruling we reversed and remanded this cause.
We have by study of the briefs filed in support of the motions .for rehearing reexamined- the authorities cited therein, as well as many other authorities, and determined that such ruling was erroneous and that instead of reversing and remanding this case the same should be reversed and rendered in favor of the appellants Nana and Harriet Holden. Annie W. Holden, by virtue of the deed from Harriet G. Fulton, dated July 16, 1906, became a tenant in common with her two sisters, Hattie S. Holden and Lee C. Fulton, each of them acquiring thereby an undivided one-third of the property in controversy. The interest thus acquired by Annie W. Holden upon her death passed to her three daughters, namely, Nana Holden, Harriet Holden and Linda Mae Beaman. The interest of Linda Mae Beaman was by deed, executed by herself and husband, conveyed to Nana and Harriet Holden. Thus they became co-owners with their aunts Hattie S. Holden and Lee C. Fulton. We believe this evidence establishes the ownership of the entire title to the property in controversy. Neither B. I. Dahlberg nor Steve • Paul offered any evidence to connect them with the ownership of Hattie S. Holden or Lee C. Fulton. The claim that they sought to establish in this suit was limited to the interest of Nana and Harriet Holden. We believe, therefore, that B. I. Dahlberg and Steve Paul are thus shown to be trespassers and that under .the following decisions, to-wit: Gaither v. Hanrick, 69 Tex. 92, 6 S.W. 619, Caruthers v. Hadley, Tex.Civ.App., 115 S.W. 80, and the cases cited therein, as well as the opinion written by Chief Justice Phillips in Steddum v. Kirby Lumber Co., 110 Tex. 513, 221 S.W. 920, 924, the plaintiffs, being cotenants as against mere trespassers, are entitled to recover judgment for the entire title and possession of the property in controversy and that this cause should be reversed and rendered in favor of such plaintiffs.
Reversed and rendered.